DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 15, 16, 18, 20-22, 25-30, and 32 is/are rejected under35 U.S.C. 103 as being unpatentable over US 2010/0275584 to Wada et al (Wada) in view of US 2009/0285735 to Sobolevskiy et al (Sobolevskiy).
Regarding claim 1, Wada discloses an emission treatment system for selectively reducing NOx compounds, the system comprising: 
a hydrogen generator (50, fig. 1; [32], hydrogen generating fuel reformer); and 
an H2-SCR catalytic article (31, fig. 1; [32]) comprising a substrate ([85]) and an H2-SCR catalyst composition ([85]), the hydrogen generator being in fluid communication with, and upstream of, the H2-SCR catalytic article (see fig. 1); and 
at least one of (a) a diesel oxidation catalyst (DOC) catalyst composition; and (b) a lean NOx trap (LNT) composition (NOx catalyst 33, fig. 1, that adsorbs NOx in lean atmosphere; [37]);
wherein when the LNT composition is present, the system comprises a lean NOx trap (LNT) catalytic article comprising a substrate [86] and the LNT catalyst composition ([86]), the LNT catalytic article in fluid communication with, and downstream of, the H2-SCR catalytic article (See fig. 1; LNT 33 is downstream of SCR 31), and 
wherein when the DOC catalyst composition is present, the DOC catalyst composition is either (1) present in a zoned catalyst coating on the H2-SCR catalytic article with an upstream zone comprising the H2-SCR catalyst composition and a downstream zone comprising the DOC catalyst composition; (2) present in an intermingled catalyst coating on the H2-SCR catalytic article comprising the DOC catalyst composition and the H2-SCR catalyst composition ([84]-[85], oxidation catalyst is platinum, palladium and rhodium layer and H2-SCR layer is ceria which stores NOx) ; (3) present in a layered catalyst coating on the H2- SCR catalytic article with a bottom layer comprising the DOC catalyst composition and an upper layer comprising the H2-SCR catalyst composition  , or (4) present on a separate DOC catalytic article comprising a substrate and the DOC catalyst composition, the DOC catalytic article in fluid communication with, and downstream of, the H2-SCR catalytic article (number (2), intermingled catalyst [84]-[85], oxidation catalyst is platinum, palladium and rhodium layer and H2-SCR layer is ceria which stores NOx).
However, Wada does not explicitly disclose that the H2-SCR catalyst composition comprises a platinum group metal component with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite (ii) a metal oxide selected from the group consisting of zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii).
However, Sobolevskiy discloses a H2-SCR catalyst composition (Abstract) comprises a platinum group metal component (Pd; [31]) with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ii) a metal oxide selected from the group consisting of zirconia (pre-sulfated zirconia; [34]-[40]), titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Sobolevskiy with the device of Wada and use the H2-SCR catalyst composition comprising a platinum group metal component with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ii) a metal oxide selected from the group consisting of zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii)as taught by  Sobolevskiy so as to achieve durability of far beyond 750 hours of operation with higher than 90% reduction efficiency of NOx ([37]; Sobolevskiy).

Regarding claim 2, Wada combined with Sobolevskiy discloses the emission treatment system according to claim 1, further comprises a low temperature NOx adsorbent (LTNA) catalyst composition (Ceria layer on catalyst 31 that stores NOx; [84]; Wada) present in either the zoned catalyst coating, the intermingled catalyst coating, or the layered catalytic coating, or present on the H2-SCR catalytic article upstream from the separate DOC catalytic article, or present on the separate DOC catalytic article (Ceria layer on catalyst 31 that stores NOx; [84] ; Wada).

Regarding claim 15, Wada combined with Sobolevskiy discloses the emission treatment system according to claim 1, wherein the LNT catalyst composition comprises a NOx sorbent (ceria; [86]; Wada) and a platinum group metal (platinum; [86]; Wada) component dispersed on a refractory metal oxide support ([86]; Wada).

Regarding claim 16, Wada combined with Sobolevskiy discloses the emission treatment system according to claim 1, wherein the H2-SCR catalytic article is close coupled ([120], catalyst 31 excels in low temperature oxidation which it is close coupled since it reached activation temperature very quickly during cold start; Wada).

Regarding claim 18, Wada combined with Sobolevskiy discloses the emission treatment system according to claim 17, wherein the platinum group metal component is platinum, palladium, or a combination thereof ([84]-[85]; Wada).

Regarding claim 20, Wada discloses a catalytic article comprising: 
a substrate (31, fig. 1; [84]-[85]) having a catalytic coating (catalyst coating; [84]-[85]) thereon comprising an H2-SCR catalyst composition (reducing ability of catalyst 31; [84]-[85]) and, a diesel oxidation catalyst (DOC) composition (Platinum and Rhodium layer; [84]-[85]), wherein the H2-SCR catalyst composition comprises a platinum group metal composition (Platinum and Rhodium layer; [84]-[85])component supported on a metal oxide or zeolite support ([84]-[85]).
However, Wada does not explicitly disclose that the H2-SCR catalyst composition comprises a platinum group metal component with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite (ii) a metal oxide selected from the group consisting of zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii).
However, Sobolevskiy discloses a H2-SCR catalyst composition (Abstract) comprises a platinum group metal component (Pd; [31]) with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ii) a metal oxide selected from the group consisting of zirconia (pre-sulfated zirconia; [34]-[40]), titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Sobolevskiy with the device of Wada and use the H2-SCR catalyst composition comprising a platinum group metal component with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ii) a metal oxide selected from the group consisting of zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii)as taught by  Sobolevskiy so as to achieve durability of far beyond 750 hours of operation with higher than 90% reduction efficiency of NOx ([37]; Sobolevskiy).

Regarding claim 21, Wada combined with Sobolevskiy discloses the catalytic article according to claim 20, comprising either (1) a layered catalytic coating comprising a bottom layer comprising the DOC composition and an upper layer comprising the H2-SCR composition; or (2) a zoned catalytic coating comprising an upstream zone comprising the H2-SCR catalyst composition and a downstream zone comprising the DOC composition; or (3) an intermingled catalytic coating comprising the H2-SCR composition and the DOC composition (intermingled [84]-[85], oxidation catalyst is platinum, palladium and rhodium layer and H2-SCR layer is ceria which stores NOx; Wada).

Regarding claim 22, Wada combined with Sobolevskiy discloses the catalytic article according to claim 20, wherein the platinum group metal component is platinum, palladium, or a combination thereof (palladium; [31]; Sobolevskiy).


Regarding claim 25, Wada combined with Sobolevskiy discloses the catalytic article according to claim 21, wherein the layered catalytic coating further comprises a LTNA catalyst composition layer ([31]; Sobolevskiy).

Regarding claim 26, Wada combined with Sobolevskiy discloses the catalytic article according to claim 21, wherein the intermingled catalytic coating further comprises a LTNA catalyst composition ([31]; Sobolevskiy).


Regarding claim 27, Wada combined with Sobolevskiy discloses a method for treating an exhaust stream containing NOx, comprising passing the exhaust stream (from engine 1, fig. 1; Wada) through the emission treatment system of claim 1 (see rejection of claim 1 above)

Regarding claim 28, Wada combined with Sobolevskiy discloses the method according to claim 27, wherein the exhaust stream has a temperature that is about 200 C or lower, about 175 0C or lower, about 150 0C or lower, about 125 0C or lower, or about 100 0C or lower (exhaust stream from internal combustion diesel engine as disclosed in [77] will have temperature that would be less than 200 c or less during engine start; [101]; Wada).

Regarding claim 29, Wada discloses a method for treating an exhaust stream containing NOx, comprising: 
introducing (via inlet 14, fig. 1; [96]) hydrogen gas into the exhaust stream to form a hydrogen-treated exhaust stream; 
passing the hydrogen-treated exhaust stream through an emission treatment system (31, fig. 1; [84]) comprising an H2-SCR catalytic article comprising a substrate ([support; [84]-[85]) and an H2-SCR catalyst composition [84]-[85];
wherein the H2-SCR catalyst composition comprises a platinum group metal component supported on a metal oxide or zeolite support ([84]-[85]);
at least one of (a) a diesel oxidation catalyst (DOC) catalyst composition; and (b) a lean NOx trap (LNT) composition (NOx catalyst 33, fig. 1, that adsorbs NOx in lean atmosphere; [37]), 
wherein when the LNT composition is present, the system comprises a lean NOx trap (LNT) catalytic article comprising a substrate [86] and the LNT catalyst composition ([86]), the LNT catalytic article in fluid communication with, and downstream of, the H2-SCR catalytic article (See fig. 1; LNT 33 is downstream of SCR 31), and 
wherein when the DOC catalyst composition is present, the DOC catalyst composition is either (1) present in a zoned catalyst coating on the H2-SCR catalytic article with an upstream zone comprising the H2-SCR catalyst composition and a downstream zone comprising the DOC catalyst composition; (2) present in an intermingled catalyst coating on the H2-SCR catalytic article comprising the DOC catalyst composition and the H2-SCR catalyst composition ([84]-[85], oxidation catalyst is platinum, palladium and rhodium layer and H2-SCR layer is ceria which stores NOx) ; (3) present in a layered catalyst coating on the H2- SCR catalytic article with a bottom layer comprising the DOC catalyst composition and an upper layer comprising the H2-SCR catalyst composition, or (4) present on a separate DOC catalytic article comprising a substrate and the DOC catalyst composition, the DOC catalytic article in fluid communication with, and downstream of, the H2-SCR catalytic article (number (2), intermingled catalyst [84]-[85], oxidation catalyst is platinum, palladium and rhodium layer and H2-SCR layer is ceria which stores NOx).
However, Wada does not explicitly disclose that the H2-SCR catalyst composition comprises a platinum group metal component with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite (ii) a metal oxide selected from the group consisting of zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii).
However, Sobolevskiy discloses a H2-SCR catalyst composition (Abstract) comprises a platinum group metal component (Pd; [31]) with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ii) a metal oxide selected from the group consisting of zirconia (pre-sulfated zirconia; [34]-[40]), titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Sobolevskiy with the device of Wada and use the H2-SCR catalyst composition comprising a platinum group metal component with a metal loading ranging from 0.1 % to 1 % by weight of the H2-SCR catalyst composition supported on a support consisting of (i) a hydrogen form of zeolite .(ii) a metal oxide selected from the group consisting of zirconia, titania, magnesia, and combinations thereof, or (iii) combinations of (i) and (ii)as taught by  Sobolevskiy so as to achieve durability of far beyond 750 hours of operation with higher than 90% reduction efficiency of NOx ([37]; Sobolevskiy).


Regarding claim 30, Wada combined with Sobolevskiy discloses the method according to claim 29, wherein the platinum group metal component is platinum, palladium, or a combination thereof (Platinum, rhodium and palladium; [85]; Wada).


Regarding claim 32, Wada combined with Sobolevskiy discloses the emission treatment system according to claim 1further comprising a catalytic soot filter (CSF), a selective catalytic reduction (SCR) catalyst (33, fig. 1; [86]; stores ammonia; Wada), an ammonia oxidation catalyst (AMOX), or combinations thereof.

Claims 3, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada combined with Sobolevskiy,  as applied to claims 2 and 1 above, respectively, further in view of WO 2016/154391 to Yang et al (Yang).
Regarding claim 3, Wada combined with Sobolevskiy discloses the emission treatment system according to claim 2, but does not disclose that, in the zoned catalyst coating, the LTNA catalyst composition is incorporated into the upstream zone comprising the H2-SCR catalyst composition, incorporated into the downstream zone comprising the DOC composition, or positioned in a middle zone between the upstream zone comprising the H2-SCR catalyst composition and the downstream zone comprising the DOC composition.
However, Yang discloses that in the zoned catalyst coating (Page 13, line 30, LNT-TWC catalyst), the LTNA catalyst composition is incorporated into the upstream zone comprising the H2-SCR catalyst composition (upstream substrate 320 containing LNT-TWC on carrier substrate 305 in fig. 4, Page 13, line 28- Page 14, line 10).
Since, both Wada combined with Sobolevskiy and Yang are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Yang with the device of Wada combined with Sobolevskiy and have, in the zoned catalyst coating, the LTNA catalyst composition is incorporated into the upstream zone comprising the H2-SCR catalyst composition, as taught by Yang so as to meet current governmental emissions regulations (Page 2, lines 18-19, Yang).

Regarding claim 10, Wada combined with Sobolevskiy and Yang discloses the emission treatment system according to claim 9, wherein the SCR catalyst comprises a base metal-containing 8-ring small pore molecular sieve (Page 17, lines 24-31; Yang).
Since, both Wada combined with Sobolevskiy and Yang are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Yang with the device of Wada combined with Sobolevskiy so as to meet current governmental emissions regulations (Page 2, lines 18-19, Yang).

Regarding claim 11, Wada combined with Sobolevskiy and Yang discloses the emission treatment system according to claim 10, wherein the SCR catalyst comprises an iron- and/or copper-containing 8-ring small pore molecular sieve (Page 19, lines 30-34; Yang).
Since, both Wada combined with Sobolevskiy and Yang are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Yang with the device of Wada combined with Sobolevskiy so as to meet current governmental emissions regulations (Page 2, lines 18-19, Yang).

Regarding claim 12, Wada combined with Sobolevskiy and Yang discloses the emission treatment system according to claim 11, wherein the molecular sieve is a zeolite having a structure selected from the group consisting of AEI, AFT, AFX, CHA, EAB, ERI, KFI, LEV, SAS, SAT, and SAV (Page 18, lines 28-34; Yang).
Since, both Wada combined with Sobolevskiy and Yang are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Yang with the device of Wada combined with Sobolevskiy so as to meet current governmental emissions regulations (Page 2, lines 18-19, Yang).

Regarding claim 13, Wada combined with Sobolevskiy and Yang discloses the emission treatment system according to claim 12, wherein the molecular sieve has a CHA crystal structure Page 18, lines 28-34; Yang).
Since, both Wada combined with Sobolevskiy and Yang are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Yang with the device of Wada combined with Sobolevskiy so as to meet current governmental emissions regulations (Page 2, lines 18-19, Yang).

Claims 4-5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada combined with Sobolevskiy as applied to claim 1 above, further in view of US 2010/0050604 to Hoard et al (Hoard).
Regarding claim 4, Wada combined with Sobolevskiy discloses the emission treatment system according to claim 1, but does not explicitly disclose a low temperature NOx adsorbent (LTNA) catalytic article comprising a substrate and a LTNA catalyst composition, the LTNA catalytic article in fluid communication with the H2-SCR catalytic article and the hydrogen generator.
Hoard discloses a low temperature LNT (35 or 40, fig. 1; [22]-[24]) comprising a substrate ([29]) and a LTNA catalyst composition ([29]), the LTNA catalytic article in fluid communication with the H2-SCR catalytic article and the hydrogen generator (See Fig. 1).
Since, both Wada combined with Sobolevskiy and Hoard are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Hoard with the device of Wada combined with Sobolevskiy and have a low temperature LNT so as to obtain an aftertreatment system which provides high NOx conversion and which reduces or eliminates emission of NH3 ([9], Hoard).

Regarding claim 5, Wada combined with Sobolevskiy discloses the emission treatment system according to claim 4, wherein the LTNA catalytic article is positioned downstream from the H2-SCR catalytic article (LNT 35 or 40 is downstream of H2SCR 25, in fig. 1; Hoard) or positioned upstream from the H2-SCR catalytic article and the hydrogen generator.
Since, both Wada combined with Sobolevskiy and Hoard are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Hoard with the device of Wada combined with Sobolevskiy and have a low temperature LNT so as to obtain an aftertreatment system which provides high NOx conversion and which reduces or eliminates emission of NH3 ([9], Hoard).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada combined with Sobolevskiy and Hoard as applied to claim 4 above, further in view of US 2007/0012032 to Hu.
Regarding claim 6, Wada combined with Sobolevskiy and Hoard discloses the emission treatment system according to claim 4, but does not disclose that the order of catalytic articles from upstream to downstream is H2-SCR catalytic article, LTNA catalytic article, and DOC catalytic article.
However, Hu discloses that the order of catalytic articles from upstream to downstream is H2-SCR catalytic article, LTNA catalytic article, and DOC catalytic article (See Fig. 1; H-SCR 15-LNT 14-OX 17; [27]).
Since Wada, Sobolevskiy, Hoard, and Hu are all in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Hu with the device of Wada combined with Sobolevskiy and Hoard so as to obtain an affordable and reliable exhaust treatment system that is durable, has a manageable operating cost (including fuel penalty), and can practically be used to reduce NOx emissions across the spectrum of diesel engines to a satisfactory extent in the sense of meeting U.S.  Environmental Protection Agency (EPA) regulations effective in 2010 and other such regulations ([169], Hu).

Regarding claim 7, Wada combined with Sobolevskiy and Hoard discloses the emission treatment system according to claim 4, but does not disclose that the order of catalytic articles from upstream to downstream is H2-SCR catalytic article, DOC catalytic article, and LTNA catalytic article
Hu discloses that the order of catalytic articles from upstream to downstream is H2-SCR catalytic article, DOC catalytic article, and LTNA catalytic article (See Figure 4; H-SCR 15-Reforming oxidation catalyst 12-LNT 14; [27], [54]).
Since Wada, Sobolevskiy, Hoard, and Hu are all in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Hu with the device of Wada combined with Sobolevskiy and Hoard so as to obtain an affordable and reliable exhaust treatment system that is durable, has a manageable operating cost (including fuel penalty), and can practically be used to reduce NOx emissions across the spectrum of diesel engines to a satisfactory extent in the sense of meeting U.S.  Environmental Protection Agency (EPA) regulations effective in 2010 and other such regulations ([169], Hu).

Regarding claim 8, Wada combined with Sobolevskiy and Hoard discloses the emission treatment system according to claim 4, but does not disclose that the order of catalytic articles from upstream to downstream is LTNA catalytic article, H2-SCR catalytic article, and DOC catalytic article.
Hu discloses that the order of catalytic articles from upstream to downstream is LTNA catalytic article, H2-SCR catalytic article, and DOC catalytic article (See Fig. 3; LNT 14-H-SCR 15-DOC 17).
Since Wada, Sobolevskiy, Hoard, and Hu are all in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Hu with the device of Wada combined with Sobolevskiy and Hoard so as to obtain an affordable and reliable exhaust treatment system that is durable, has a manageable operating cost (including fuel penalty), and can practically be used to reduce NOx emissions across the spectrum of diesel engines to a satisfactory extent in the sense of meeting U.S.  Environmental Protection Agency (EPA) regulations effective in 2010 and other such regulations ([169], Hu).

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada combined with Sobolevskiy, as applied to claim 21 above, respectively, further in view of WO 2016/154391 to Yang et al (Yang).
Regarding claim 24, Wada discloses the catalytic article according to claim 21, but does not explicitly disclose that the zoned catalytic coating further comprises a low temperature NOx adsorbent (LTNA) catalyst composition zone, wherein the LTNA catalyst composition zone is incorporated into the upstream zone comprising the H2-SCR catalyst composition, or the LTNA catalyst composition zone is incorporated into the downstream zone comprising the DOC composition, or the LTNA catalyst composition zone is positioned in a middle zone between the upstream zone comprising the H2-SCR catalyst composition and the downstream zone comprising the DOC composition.
However, Yang discloses that in the zoned catalyst coating (Page 13, line 30, LNT-TWC catalyst), the LTNA catalyst composition is incorporated into the upstream zone comprising the H2-SCR catalyst composition (upstream substrate 320 containing LNT-TWC on carrier substrate 305 in fig. 4, Page 13, line 28- Page 14, line 10).
Since, both Wada and Yang are in the same field of endeavor, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Yang with the device of Wada and Sobolevskiy and have, in the zoned catalyst coating, the LTNA catalyst composition is incorporated into the upstream zone comprising the H2-SCR catalyst composition, as taught by Yang so as to meet current governmental emissions regulations (Page 2, lines 18-19, Yang).

Claim(s) 33 is/are rejected under35 U.S.C. 103 as being unpatentable over Wada combined with Sobolevskiy, as applied to claim 1 above, further in view of CN 105840277 to Wang Dongliang (Wang) (Machine translation has been used for the JP reference).
Regarding claim 33, Wada combined with Sobolevskiy discloses the emission treatment system according to claim 1, but does not disclose which Wag discloses:
a hydrogen generator that is selected from the group consisting of on board hydrogen, hydrogen produced from alcohol reforming (ethanol reforming; [48]), hydrogen produced from ammonia decomposition and combinations thereof.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Wang with the device of Wada combined with Sobolevskiy and have the hydrogen generator that generated hydrogen produced from alcohol reforming so as to have a system suitable for automobiles to solve the pollution problem of automobile exhaust emissions, and also suitable for exhaust emissions of various equipment powered by diesel internal combustion engines, and solve the exhaust emissions of these equipment pollution problem ([40]; Wang).


Response to Arguments
Applicant’s arguments, see Remarks, filed 6/27/2022, with respect to the rejection(s) of claim(s) 1, 20 and 29 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746  

                                                                                                                                                                                                        /AUDREY B. WALTER/Primary Examiner, Art Unit 3746